Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 6/22/2022 for application 17/565,853.
Claims 1, 2, 4-10, 12-18, and 20-27 are currently pending; claims 1, 4-6, 8, 9, 12-14, 16, 17, and 20 have been amended; claims 3, 11, and 19 have been canceled; claims 21-27 have been added; claims 1, 9, and 17 are independent claims; claims 1, 2, 4-10, 12-18, and 20-27 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDSes) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments
The objection to claims 1-8 is removed as these claims have been amended to overcome the objection.
The rejections of claims 1-8 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 6/22/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant argues as follows: Application No.: 17/565,853 Clissold discloses "[a] method, computer program product, and a data processing system for providing sectional access to a file on a per-user basis." Clissold, Abstract. Specifically, Clissold discloses a plain text file that is divided into sections.  However, neither discloses nor suggests that it "accesses] at least one data structure containing identities of document authors," or that "document authors are enabled to define the block-based permissions," as recited in amended independent claim 1. See Specification, [076]. Indeed, the Office admitted as much in rejecting now cancelled dependent claim 3 under 35 U.S.C. § 103 as allegedly unpatentable over Clissold in view of Bera. See Office Action, 15 ("Clissold does not explicitly disclose wherein the at least one data structure is configured to maintain identities of document authors, and wherein the document authors are enabled to define the block permissions."). The Office instead relied on Bera for the alleged disclosure of the above-emphasized limitations. See id., 15, 16. 
Examiner respectfully disagrees.  Bera discloses, in col. 2, lines 32-51, accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, and wherein the block-based permissions include at least one permission to view an associated block of text.  Name of the author is disclosed in col. 3, lines 57-67, of Bera.  Huang discloses, in paragraph 0066, wherein the document authors are enabled to define the block-based permissions where a user (e.g., first user, second user, nth user, editor, entity, etc.) establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.)).  Huang discloses, in paragraph 0066, receiving from the entity an added block of text and an associated block-based permission for the added block of text where uploading is an addition of text and Clissold, in paragraph 0032, discloses blocks.
Applicant argues as follows: Clissold fails to disclose or suggest "receiving from the entity an added block of text and an associated block-based permission for the added block of text," as recited in amended independent claim 1. See Specification, [079]. The Office again admitted that Clissold fails to disclose the above-emphasized Attorney Docket No. 15326.0071-00000 limitation. See Office Action, 18-19 ("Clissold does not explicitly disclose .. wherein the at least one processor is configured to receive an added block from an editing entity, and wherein the at least one processor is configured to enable the editing entity to set block permissions for the added block.") (emphasis added). Instead, the Office relied on Huang for the alleged disclosure of the above-emphasized limitation. See id., 19, 20. However, Huang fails to cure the deficiencies of Clissold. Huang discloses a system for applying a watermark to a document "based on the nature of the intended access (e.g., read only, read-write, etc.) and/or based on the role of the person attempting access to the document." Huang, [0003]. However, Huang fails to disclose that the user who "establishes sharing permissions to be granted to other users" (id., [0066]) does so for different pages, sections, or portions of the document rather than the document as a whole. In support of the rejection, the Office cited to Huang paragraph [0066], which discloses that: a user (e.g., first user, second user, nth user, editor entity, etc.) uploads a document and establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.). Another user (a first edit session user), accesses (e.g., downloads) the shared document for page-by-page read-write access, which page-by-page access involves application of a watermark using any of the herein disclosed watermarking techniques. Id., [0066]. While this paragraph discusses "page-by-page read-write access," it does not disclose or suggest that permissions are defined on a page-by-page basis. Indeed, Huang discusses "page-by-page access" in the context of retrieval and delivery of documents. Id., [0079]. Specifically, Huang discloses that pages within a document "can be served page-by-page upon request" or "all pages can be first placed in a 'container' file (for example, a PDF) prior to serving the container with all pages of the document." 
Examiner respectfully disagrees.  Clissold and Bera disclose to define the block-based permissions , but do not explicitly disclose wherein the document authors are enabled to define the block-based permissions; receiving from the entity an added block of text and an associated block- based permission for the added block of text.  Huang discloses, in paragraph 0066, wherein the document authors are enabled to define the block-based permissions where a user (e.g., first user, second user, nth user, editor, entity, etc.) establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.)).  Huang discloses, in paragraph 0066, receiving from the entity an added block of text and an associated block-based permission for the added block of text where uploading is an addition of text and Clissold, in paragraph 0032, discloses blocks.17 
Application No.: 17/565,853Attorney Docket No. 15326.0071-00000Applicant argues as follows: The office failed to establish a prima facie case of obviousness for these dependent claims. In establishing a prima facie case of obviousness, all the claim limitations must be considered when assessing patentability. MPEP § 2143.03. If a claim limitation is not met by the prior art reference or other appropriate evidence, an obviousness rejection is inappropriate. See University of Strathclyde, 17 F.4th at 160 ("An obviousness determination generally requires a finding that 'all claimed limitations are disclosed in the prior art."' (quoting PAR Pharm., Inc., 773 F.3d at 1194). Despite being patent eligible at least by virtue of their dependence from one of allowable amended independent claims 1, 9, and 17 (see Section IV), claims 2, 4, 5, 8, 10, 12, 13, 16, 18, and 20 recite additional limitations that the art of record fails to disclose or suggest. 
Examiner respectfully disagrees.  The claims have been examined under a Graham v Deere analysis.  The claimed subject matter has been met by the combination of Clissold, Bera, and Huang.
Applicant argues as follows: For example, in rejecting dependent claims 2, 10, and 18 under 35 U.S.C. § 103, the Office relied on Yamada for the alleged disclosure of "wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects." Office Action, 12-15. Yamada discloses "a technique to, in a scanner mode, prevent from forgetting to take a document when removing the storage medium." Yamada, [0008]. The Office cites to paragraphs [0081] and [0082] of Yamada for the alleged disclosure of the above-emphasized limitations. These paragraphs, however, merely describe a process in which a CPU determines whether an addition of an access restriction (e.g., secure PDF) has been set to image data of a document read by a scanner reading unit. See id., [0080]. If the CPU determines an access restriction, the CPU physically locks the USB memory (the storage medium that stores the scanned document) so that a user is Application No.: 17/565,853Attorney Docket No. 15326.0071-00000prevented from removing the USB memory and remembers to first remove the document from the scanner. See id., [0082]. Yamada fails to disclose that a scanned document includes graphical objects or that its access restrictions limit viewing of graphical objects included in a scanned document. Therefore, Yamada does not suggest, much less disclose, the above-emphasized limitations, making an obviousness rejection of claims 2, 10, and 18 based on the proposed combination of Clissold and Yamada inappropriate. 
Examiner respectfully disagrees.  Yamada discloses wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects because in paragraphs 0081 and 0082, Yamada discloses access restrictions to an image. 
Applicant argues as follows: For a further example, in rejecting dependent claims 5 and 13 under 35 U.S.C. § 103, the Office relied on Buchheit for the alleged disclosure of "wherein the operations further include permitting the entity to set a permission blocking at least one of the document authors of the electronic word processing document from viewing the added block of text." Office Action, 22-24. Buchheit discloses a secondary marketplace for digital media content. Buchheit, Abstract. Specifically, it discloses that once a transaction is completed via the secondary marketplace, a new owner is provided access to the purchased media content and an original owner (reseller) is denied access to the sold media content. Id., [0031]. This completely restricts the original owner from access to the media content rather than only restricting a section or portion of the media content. 
Examiner respectfully disagrees.  Buchheit, paragraph 0031, discloses wherein the operations further include permitting the entity to set a permission blocking at least one of the document authors of the electronic word processing document from viewing the added block of text because the original owner can be denied access. 
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 9, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015.
Regarding claim 1, Clissold discloses a granular permissions system for shared electronic documents, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to perform operations including (Clissold, paragraph 0027, processor, instructions, storage devices; paragraph 0031, storage, memory, processor, code; paragraph 0007, “ a method, computer program product, and a data processing system for providing sectional access to a file on a per-user basis”);
enabling access to an electronic word processing document including a plurality of blocks of text, wherein each block of text has an associated address (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or another suitable addressing mechanism.”);
accessing at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text; to define block-based permissions (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112.”);
receiving from an entity a request to access the electronic word processing document (Clissold, paragraph 0038, “a text file access routine interrogates table 500 with a user identifier to determine if the user has read or write privileges responsive to a request by the user to view a text file, e.g., an attempt to open the text file”);
performing a lookup in the at least one data structure to determine that the entity lacks permission to view at least one specific block of text within the electronic word processing document (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”);
causing to be rendered on a display associated with the entity, the electronic word processing document with the at least one specific block of text omitted from the display (Clissold, paragraph 0007, “Any of the plurality of sections to which the user has an associated read access privilege attribute that indicates the user does not have permission to read the respective section are prohibited from display in the application program.”).
Clissold discloses access at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text, but does not explicitly disclose accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, and wherein the block-based permissions include at least one permission to view an associated block of text.
However, in an analogous art, Bera discloses accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, and wherein the block-based permissions include at least one permission to view an associated block of text (Bera, col. 2, lines 32-51, “As shown in FIG. 1, the multiple authors concurrently operate on a single document. Of these multiple authors, one author known as document author (1.1) exercises control over the entire activity while other authors known as segment authors (1.2) edit various segments of the complete document. The authors are all connected to each other over a local area network or wide area network (1.3), which provides a communication medium between them. Email means private to the document (1.4) enable the authors to exchange information relevant to the document. The document author defines viewing and access rights for each segment and each segment author using an access and viewing rights editor (1.5).”; col. 3, lines 24-30, each author has editing, viewing and control session means).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bera with the system/ non-transitory computer readable medium/method of Clissold to include accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text.
One would have been motivated to provide users with the benefits of enabling the concurrent editing of a document containing a plurality of independent or loosely connected segments by multiple authors (Bera, col. 1, lines 7-10).
Clissold and Bera disclose to define the block-based permissions , but do not explicitly disclose wherein the document authors are enabled to define the block-based permissions; receiving from the entity an added block of text and an associated block- based permission for the added block of text.
However, in an analogous art, Huang discloses wherein the document authors are enabled to define the block-based permissions (Huang, paragraph 0066, a user (e.g., first user, second user, nth user, editor, entity, etc.) uploads a document and establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.));
 receiving from the entity an added block of text and an associated block- based permission for the added block of text (Huang, paragraph 0066, “In another embodiment, a user (e.g., first user, second user, nth user, editor entity, etc.) uploads a document and establishes sharing permissions  to be granted to other users (e.g., first user, second user, nth user, etc.). Another user (a first edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques. Yet another user (a second edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/method of Clissold and Bera to include wherein the document authors are enabled to define the block-based permissions; receiving from the entity an added block of text and an associated block- based permission for the added block of text.
One would have been motivated to provide users with the benefits of cloud-based storage (Huang: paragraph 0098).
Regarding claim 4, Clissold, Bera, and Huang disclose  the system of claim 1.  Huang discloses wherein the electronic word processing document is a collaborative document (Huang, paragraph 0069, collaborators can access shared document for editing; paragraph 0028, live document sharing, live document editing).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 6, Clissold, Bera, and Huang disclose the system of claim 1.  Clissold discloses wherein the at least one data structure includes separate permissions for viewing and editing, wherein the operations further include performing a look up of viewing and editing permissions associated with a particular collaborative user who, for a particular block of text, has viewing permissions and lacks editing permissions, and rendering the particular block of text on a display associated with the collaborative user in a manner permitting viewing of the particular block of text while preventing editing of the particular block of text (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”).
Regarding claim 7, Clissold, Bera, and Huang disclose the system of claim 1.  Clissold discloses wherein each address includes at least one of a block-associated tag, block-associated metadata, or a block-associated location (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”).
Regarding claim 9, Clissold discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for setting granular permissions for shared electronic documents, the operations comprising (Clissold, paragraph 0027, processor, instructions, storage devices; paragraph 0031, storage, memory, processor, code; paragraph 0007, “ a method, computer program product, and a data processing system for providing sectional access to a file on a per-user basis”);
enabling access to an electronic word processing document including a plurality of blocks of text, wherein each block of text has an associated address (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or another suitable addressing mechanism.”);
accessing at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text; to define block-based permissions (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112.”);
receiving from an entity a request to access the electronic word processing document (Clissold, paragraph 0038, “a text file access routine interrogates table 500 with a user identifier to determine if the user has read or write privileges responsive to a request by the user to view a text file, e.g., an attempt to open the text file”);
performing a lookup in the at least one data structure to determine that the entity lacks permission to view at least one specific block within the electronic word processing document (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”); and 
causing to be rendered on a display associated with the entity, the electronic word processing document with the at least one specific block of text omitted from the display (Clissold, paragraph 0007, “Any of the plurality of sections to which the user has an associated read access privilege attribute that indicates the user does not have permission to read the respective section are prohibited from display in the application program.”).
Clissold discloses accessing at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text, but does not explicitly disclose accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text.
However, in an analogous art, Bera discloses accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, to define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text (Bera, col. 2, lines 32-51, “As shown in FIG. 1, the multiple authors concurrently operate on a single document. Of these multiple authors, one author known as document author (1.1) exercises control over the entire activity while other authors known as segment authors (1.2) edit various segments of the complete document. The authors are all connected to each other over a local area network or wide area network (1.3), which provides a communication medium between them. Email means private to the document (1.4) enable the authors to exchange information relevant to the document. The document author defines viewing and access rights for each segment and each segment author using an access and viewing rights editor (1.5).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bera with the system/ non-transitory computer readable medium/method of Clissold to include accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, to define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text.
One would have been motivated to provide users with the benefits of enabling the concurrent editing of a document containing a plurality of independent or loosely connected segments by multiple authors (Bera, col. 1, lines 7-10).
Clissold and Bera disclose define the block-based permissions, but do not explicitly disclose wherein the document authors are enabled to define the block-based permissions, receiving from the entity an added block of text and an associated block-based permission for the added block of text.
However, in an analogous art, Huang discloses wherein the document authors are enabled to define the block-based permissions (Huang, paragraph 0066, a user (e.g., first user, second user, nth user, editor, entity, etc.) uploads a document and establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.));
receiving from the entity an added block of text and an associated block-based permission for the added block of text (Huang, paragraph 0066, “In another embodiment, a user (e.g., first user, second user, nth user, editor entity, etc.) uploads a document and establishes sharing permissions  to be granted to other users (e.g., first user, second user, nth user, etc.). Another user (a first edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques. Yet another user (a second edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/method of Clissold and Bera to include receiving from the entity an added block of text and an associated block-based permission for the added block of text.
One would have been motivated to provide users with the benefits of cloud-based storage (Huang: paragraph 0098).
Regarding claim 12, Clissold, Bera, and Huang disclose  non-transitory computer readable medium of claim 9.  Huang discloses wherein the electronic word processing document is a collaborative document (Huang, paragraph 0069, collaborators can access shared document for editing; paragraph 0028, live document sharing, live document editing).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 14, Clissold, Bera, and Huang disclose the non-transitory computer readable medium of claim 9.  Clissold discloses wherein the at least one data structure includes separate permissions for viewing and editing, wherein the operations further comprise performing a look up of viewing and editing permissions associated with a particular collaborative user who, for a particular block of text, has viewing permissions and lacks editing permissions, and wherein the operations further comprise rendering the particular block of text on a display associated with the collaborative user in a manner permitting viewing of the particular block of text while preventing editing of the particular block of text (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”),
Regarding claim 15, Clissold, Bera, and Huang discloses the non-transitory computer readable medium of claim 9.  Clissold discloses wherein each address includes at least one of a block-associated tag, block-associated metadata, or a block-associated location (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”).

Regarding claim 17, Clissold discloses a method for setting granular permissions for shared electronic documents, the method comprising (Clissold, paragraph 0027, processor, instructions, storage devices; paragraph 0031, storage, memory, processor, code; paragraph 0007, “ a method, computer program product, and a data processing system for providing sectional access to a file on a per-user basis”);
enabling access to an electronic word processing document including a plurality of blocks of text, wherein each block of text has an associated address (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or another suitable addressing mechanism.”);
accessing at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text; to define block-based permissions (Clissold, paragraph 0032, “For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112.”);
receiving from an entity a request to access the electronic word processing document (Clissold, paragraph 0038, “a text file access routine interrogates table 500 with a user identifier to determine if the user has read or write privileges responsive to a request by the user to view a text file, e.g., an attempt to open the text file”);
performing a lookup in the at least one data structure to determine that the entity lacks permission to view at least one specific block of text within the electronic word processing document (Clissold, FIG. 6, data structure encompasses table/ records 620, paragraph 0032, “In accordance with a preferred embodiment of the present invention, sections 402-404 may have file permissions designated therefor on a per user basis. Sections 402-404 include a subset of text data of plain text file 400.  For example, each of sections 402-404 may have read access or write access privileges granted to users, such as users of clients 108-112. Accordingly, a user may be granted read or write access to text file 400 while particular sections may be bidden and thus unviewable to the user while other sections are presented for viewing or modification by the user.  Sections 402-404 may be addressed or identified by, for example, respective pointers 410-412, memory offsets, or a”)nother suitable addressing mechanism.”);
causing to be rendered on a display associated with the entity, the electronic word processing document with the at least one specific block omitted from the display (Clissold, paragraph 0007, “Any of the plurality of sections to which the user has an associated read access privilege attribute that indicates the user does not have permission to read the respective section are prohibited from display in the application program.”).
Clissold discloses accessing at least one data structure containing block-based permissions for each block of text, and wherein the permissions include at least one permission to view an associated block of text, but does not explicitly disclose accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, to define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text.
However, in an analogous art, Bera discloses accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, to define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text (Bera, col. 2, lines 32-51, “As shown in FIG. 1, the multiple authors concurrently operate on a single document. Of these multiple authors, one author known as document author (1.1) exercises control over the entire activity while other authors known as segment authors (1.2) edit various segments of the complete document. The authors are all connected to each other over a local area network or wide area network (1.3), which provides a communication medium between them. Email means private to the document (1.4) enable the authors to exchange information relevant to the document. The document author defines viewing and access rights for each segment and each segment author using an access and viewing rights editor (1.5).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bera with the system/ non-transitory computer readable medium/method of Clissold to include accessing at least one data structure containing identities of document authors and block-based permissions for each block of text, to define the block-based permissions, and wherein the block-based permissions include at least one permission to view an associated block of text.
One would have been motivated to provide users with the benefits of enabling the concurrent editing of a document containing a plurality of independent or loosely connected segments by multiple authors (Bera, col. 1, lines 7-10).
Clissold and Bera disclose to define the block-based permissions, but do not explicitly disclose receiving from the entity an added block of text and an associated block-based permission for the added block of text.
However, in an analogous art, Huang discloses wherein the document authors are enabled to define the block-based permissions (Huang, paragraph 0066, a user (e.g., first user, second user, nth user, editor, entity, etc.) uploads a document and establishes sharing permissions to be granted to other users (e.g., first user, second user, nth user, etc.));
receiving from the entity an added block of text and an associated block-based permission for the added block of text (Huang, paragraph 0066, “In another embodiment, a user (e.g., first user, second user, nth user, editor entity, etc.) uploads a document and establishes sharing permissions  to be granted to other users (e.g., first user, second user, nth user, etc.). Another user (a first edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques. Yet another user (a second edit session user), accesses (e.g., downloads) the shared document  for page-by-page read-write access, which page-by-page access invokes application of a watermark using any of the herein-disclosed watermarking techniques”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/method of Clissold and Bera to include receiving from the entity an added block of text and an associated block-based permission for the added block of text.
One would have been motivated to provide users with the benefits of cloud-based storage (Huang: paragraph 0098).
Regarding claim 20, Clissold, Bera, and Huang disclose the method of claim 17.  Huang discloses wherein the electronic word processing document is a collaborative document (Huang, paragraph 0069, collaborators can access shared document for editing; paragraph 0028, live document sharing, live document editing).  The motivation is the same as that of the claim from which this claim depends.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, in view of Huang (US20170017779), filed July 17, 2015, and further in view of Yamada (US20120081762), filed September 29, 2011.
Regarding claim 2, Clissold, Bera, and Huang disclose the system of claim 1.
Clissold, Bera, and Huang do not explicitly disclose wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.  
However, in an analogous art, Yamada discloses wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects (Yamada, paragraph 0081 and 0082, access restriction to image data is evaluated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamada with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.
One would have been motivated to provide users with the benefits of protecting confidential matter (Yamada: paragraph 0084).
Regarding claim 10, Clissold, Bera, and Huang disclose the non-transitory computer readable medium of claim 9.
Clissold, Bera, and Huang do not explicitly disclose wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.  
However, in an analogous art, Yamada discloses wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects (Yamada, paragraph 0081 and 0082, access restriction to image data is evaluated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamada with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.
One would have been motivated to provide users with the benefits of protecting confidential matter (Yamada: paragraph 0084).
Regarding claim 18, Clissold, Bera, and Huang disclose the non-transitory computer readable medium of claim 9.
Clissold, Bera, and Huang do not explicitly disclose wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.  
However, in an analogous art, Yamada discloses wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects (Yamada, paragraph 0081 and 0082, access restriction to image data is evaluated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamada with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the electronic word processing document includes graphical objects, and wherein the block-based permissions include restrictions on viewing the graphical objects.
One would have been motivated to provide users with the benefits of protecting confidential matter (Yamada: paragraph 0084).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and in view of Huang (US20170017779), filed July 17, 2015, and further in view of Buchheit (US20110231273), filed May 19, 2010.
Regarding claim 5, Clissold, Bera, and Huang disclose the system of claim 1.
Clissold, Bera, and Huang do not explicitly disclose wherein the operations further include permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text.
However, in an analogous art, Buchheit discloses wherein the operations further include permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text (Buchheit, paragraph 0031, “Once a resale transaction completes involving the media content 142, a new owner can be provided access to purchased media content 142 and an original owner (reseller) can be denied access to the sold media content 142. This can involve a copying and/or deletion of the media content 142 within one or more data stores 140 to which the purchaser and sellers have access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Buchheit with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the operations further include permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text.
One would have been motivated to provide users with the benefits of replica protection (Buchheit: paragraph 0008).
Regarding claim 13, Clissold, Bera, and Huang disclose the non-transitory computer readable medium of claim 9.
Clissold, Bera, and Huang do not explicitly disclose wherein the operations further comprise permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text.  
However, in an analogous art, Buchheit discloses wherein the operations further comprise permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text (Buchheit, paragraph 0031, “Once a resale transaction completes involving the media content 142, a new owner can be provided access to purchased media content 142 and an original owner (reseller) can be denied access to the sold media content 142. This can involve a copying and/or deletion of the media content 142 within one or more data stores 140 to which the purchaser and sellers have access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Buchheit with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the operations further comprise permitting the at least one of the document authors of the electronic word processing document from viewing the added block of text.
One would have been motivated to provide users with the benefits of replica protection (Buchheit: paragraph 0008).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Sharma (US20150188964), filed January 2, 2014.
Regarding claim 8, Clissold, Bera, and Huang disclose the system of claim 1.
Clissold, Bera, and Huang do not explicitly disclose wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text.  
However, in an analogous art, Sharma discloses wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text (Sharma, paragraph 0062, “Since "G" rated segments of the media program allow unrestricted viewing, in one embodiment, the extension header 430 may be excluded for "G" rated content. In this embodiment, the client device treats the absence of the extension 430 as indicative of permission to view and renders the media content 130 in RTP packets 400 without an extension 430 on the client device.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharma with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text.
One would have been motivated to provide users with the benefits of properly rendering mediate content of client device when the permission level compares favorably with an associated rating level (Sharma: abstract).
Regarding claim 16, Clissold, Bera, and Huang disclose the non-transitory computer readable medium of claim 9.
Clissold, Bera, and Huang do not explicitly disclose wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text.  
However, in an analogous art, Sharma discloses wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text (Sharma, paragraph 0062, “Since "G" rated segments of the media program allow unrestricted viewing, in one embodiment, the extension header 430 may be excluded for "G" rated content. In this embodiment, the client device treats the absence of the extension 430 as indicative of permission to view and renders the media content 130 in RTP packets 400 without an extension 430 on the client device.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharma with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein an absence of a recorded block-based permission in the at least one data structure for a particular block of text constitutes an unrestricted permission for the particular block of text.
One would have been motivated to provide users with the benefits of properly rendering mediate content of client device when the permission level compares favorably with an associated rating level (Sharma: abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Hall (US20140111516), filed October 22, 2012.
Regarding claim 21, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein the document authors are enabled to alter an arrangement of the plurality of blocks of text in the electronic word processing document. 
However, in an analogous art, Hall discloses wherein the document authors are enabled to alter an arrangement of the plurality of blocks of text in the electronic word processing document (Hall, paragraph 0044, author, rearranging content on a document page).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharma with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the document authors are enabled to alter an arrangement of the plurality of blocks of text in the electronic word processing document.
One would have been motivated to provide users with the benefits of modifying the form of a document such as by annotation  (Hall: paragraph 0040).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Zhou (US20120066587), filed November 23, 2011.
Regarding claim 22, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein the plurality of blocks of text are defined as content separated by a carriage return.  
However, in an analogous art, Zhou discloses wherein the plurality of blocks of text are defined as content separated by a carriage return (Zhou, paragraph 0022, document contents paragraphs of text separated by carriage returns).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhou with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the plurality of blocks of text are defined as content separated by a carriage return.
One would have been motivated to provide users with the benefits of determining main text within mark-up document (Zhou: paragraph 0019).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Dobrean (US20130339051), filed June 18, 2012.
Regarding claim 23, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein the operations further include: receiving a selection of content within the electronic word processing document, and in response to receiving the selection of the content, defining the selected content as a new block of text.  
However, in an analogous art, Dobrean discloses wherein the operations further include: receiving a selection of content within the electronic word processing document, and in response to receiving the selection of the content, defining the selected content as a new block of text (Dobrean, paragraph 0201, user can select content for each text that is then used to define selected content as a new block of text as by inserting).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dobrean with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the operations further include: receiving a selection of content within the electronic word processing document, and in response to receiving the selection of the content, defining the selected content as a new block of text.
One would have been motivated to provide users with the benefits of generating reports to promote efficient and effective diagnostic data gathering and diagnostic data analysis (Dobrean: paragraphs 0001 and 0003).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Rajpara (US20190042628), filed October 8, 2018.
Regarding claim 24, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein the at least one specific block of text omitted from the display is redacted on the rendered electronic word processing document.  
However, in an analogous art, Rajpara discloses wherein the at least one specific block of text omitted from the display is redacted on the rendered electronic word processing document (Rajpara, paragraph 0066, omission of text that has been redacted).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Rajpara with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein the at least one specific block of text omitted from the display is redacted on the rendered electronic word processing document.
One would have been motivated to provide users with the benefits of speeding up discovery of similar text in documents (Rajpara: paragraph 0002).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Zunger (KR20150100760), published September 2, 2015.
Regarding claim 25, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein each address includes a block-associated tag defined by at least one of the document authors.  
However, in an analogous art, Zunger discloses wherein each address includes a block-associated tag defined by at least one of the document authors (Zunger, paragraph 00163, author tag of the content page, content page, address).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zunger with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein each address includes a block-associated tag defined by at least one of the document authors.
One would have been motivated to provide users with the benefits of notifying an author of a newly created post that references or includes the author’s content (Zunger, paragraph 00163).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, Huang (US20170017779), filed July 17, 2015, and Zunger (KR20150100760), published September 2, 2015, and further in view of Cai (CN107123424), published September 1, 2017.
Regarding claim 26, Clissold, Bera, Huang, and Zunger disclose the system of claim 25.  
Clissold discloses wherein the operations further include: performing a lookup in the at least one data structure to determine blocks of text that the entity has permission to view (Clissold, FIG. 6, data structure encompasses table/records, paragraph 0032, read access / write access privileges assigned to users, sections may be addressed or identified).
Clissold, Bera, Huang, and Zunger do not explicitly disclose accessing a consolidation rule containing instructions for combining the blocks of text that the entity has permission to view; implementing the consolidation rule to associate blocks of text sharing common block-associated tags that the entity has permission to view; and outputting for display at least one consolidation document grouping together the blocks of text sharing common block-associated tags that the entity has permission to view.
However, in an analogous art, Cai discloses accessing a consolidation rule containing instructions for combining the blocks of text that the entity has permission to view; implementing the consolidation rule to associate blocks of text sharing common block-associated tags that the entity has permission to view; and outputting for display at least one consolidation document grouping together the blocks of text sharing common block-associated tags that the entity has permission to view (Cai, second page, lines 38-43, combination rule, combining the file, a storage module for storing the file, third page, lines 5-11, file in text format, web page; third page, lines 40, through fourth page, line 1, combination rule, fourth page, lines 2-7, web page, text string; fourth page, lines 8-12, combination rule, combining the file, storing).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cai with the system/ non-transitory computer readable medium/method of Clissold, Bera, Huang, and Zunger to include accessing a consolidation rule containing instructions for combining the blocks of text that the entity has permission to view; implementing the consolidation rule to associate blocks of text sharing common block-associated tags that the entity has permission to view; and outputting for display at least one consolidation document grouping together the blocks of text sharing common block-associated tags that the entity has permission to view.
One would have been motivated to provide users with the benefits of reducing the time for page requests, improving web performance, and reduces demands on the server (Cai, second page, 19-22).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Clissold (US20060015499), filed July 13, 2004, in view of Bera (US7954043), filed December 2, 2022, and Huang (US20170017779), filed July 17, 2015, and further in view of Schmidtler (US20140033307), filed July 24, 2013.
Regarding claim 27, Clissold, Bera, and Huang disclose the system of claim 1.  
Clissold, Bera, and Huang do not explicitly disclose wherein each address includes a block-associated tag, wherein the operations further include determining a category of information in each block of text, and wherein the operations further include assigning each block- associated tag based on the determined category of information in each block of text.   
However, in an analogous art, Schmidtler discloses wherein each address includes a block-associated tag, wherein the operations further include determining a category of information in each block of text, and wherein the operations further include assigning each block- associated tag based on the determined category of information in each block of text (Schmidtler, paragraph 0009 and 0048, corresponding address, tags on a page, text content, classification results).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schmidtler with the system/ non-transitory computer readable medium/method of Clissold, Bera, and Huang to include wherein each address includes a block-associated tag, wherein the operations further include determining a category of information in each block of text, and wherein the operations further include assigning each block- associated tag based on the determined category of information in each block of text.
One would have been motivated to provide users with the benefits of an automatic classification system that identifies phishing sites (Schmidtler, paragraph 0002).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439